     Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 1 of 12



 1   STINSON LLP
     ERIC C. LIEBELER (SBN 149504)
 2
     eric.liebeler@stinson.com
 3   1775 Pennsylvania Ave NW
     Suite 800
 4   Washington, DC 20006
 5   Telephone: 202.785.9100
     Facsimile: 202.572.9973
 6
     Attorney for Petitioner
 7   Space Data Corporation
 8
                          UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA
10

11
     SPACE DATA CORPORATION,                   Case No. 4:20-cv-08256-JSW
12

13                              Petitioner,    SPACE DATA’S POINTS AND
                                               AUTHORITIES IN OPPOSITION TO
14        v.                                   HOSIE RICE’S MOTION FOR
                                               ATTORNEY’S FEES
15   HOSIE RICE LLP,
16
                                               Date: June 29, 2021
                               Respondent.
17                                             The Hon. Jeffery S .White
18

19

20

21

22

23

24

25

26

27
       SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
28                                  ATTORNEY’S FEES
      Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 2 of 12



 1                                             TABLE OF CONTENTS
 2
     TABLE OF AUTHORITIES ..................................................................................... ii
 3
     I.       INTRODUCTION .............................................................................................
 4

 5   II.      LEGAL ARGUMENT ......................................................................................

 6            A.       .................................................................................................................

 7            B.       .................................................................................................................
 8                     1.         ......................................................................................................
 9                     2.        . .....................................................................................................
10
                       3.         ......................................................................................................
11
              C.       .................................................................................................................
12
     III.     CONCLUSION .................................................................................................
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                    i
            SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
28                                       ATTORNEY’S FEES
     Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 3 of 12



 1
                              TABLE OF AUTHORITIES
 2

 3                                                                              Page(s)

 4   Cases

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             ii
        SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
28                                   ATTORNEY’S FEES
      Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 4 of 12



 1   I.     INTRODUCTION
 2          Federal Rule of Civil Procedure 54 covers attorney fee awards in federal court.
 3
     The Advisory Committee Notes to that rule state:
 4
            If an appeal on the merits of the case is taken, the court may rule on the
 5
            claim for fees, may defer its ruling on the motion, or may deny the
 6          motion without prejudice, directing under subdivision (d)(2)(B) a new
            period for filing after the appeal has been resolved….
 7

 8   Fed. R. Civ. P. 54(d)(2) Advisory Committee's Notes (1993 Amendments). This
 9   language vests this Court with discretion to defer consideration of an attorneys' fee
10   motion until resolution of the underlying case's appeal. Environmental Defense
11   Center v. Bureau of Ocean Energy Mgt., 2019 WL 10786009 (C.D. Cal. Oct. 28)

12   (slip op.) (citing Dufour v. Allen, 2015 WL 12819170, at *2 (C.D. Cal. Jan. 26,

13
     2015).

14          Dufour collected several cases in which District Courts used their discretion
15
     to defer attorney fee awards until after appeal. Dufour, 2015 WL at *2, citing Ewing
16
     v. TWA Restaurant Group, Inc., 2009 WL 976490 (D. Kan., April 10) (“interests of
17

18   judicial efficiency and fairness weigh in favor of waiting for a mandate from the

19   Tenth Circuit before awarding or denying attorney’s fees in this case”); In re
20
     Farmers Ins. Exchange Claims Representatives Overtime Pay Litig., 2009 WL
21
     3834034 (D. Or., Nov. 13) (judicial efficiency “weighs strongly” in favor of
22

23   deferring decision on attorney fees until after appeal); Hammond v. Alcoa, Inc., 2009

24   WL 464319 (W.D. Penn. Feb. 24) (denying motion for attorney’s fees without
25
     prejudice as premature, pending appeal). These cases are consonant with the more
26

27
                                                1
          SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
28                                     ATTORNEY’S FEES
      Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 5 of 12



 1   general idea that attorney fee awards are fundamentally a matter of discretion of trial
 2
     court. Schirmer Stevedoring Co. Ltd. V. Seaboard Stevedoring Corp., 306 F. 2d 188
 3
     (9th Cir. 1962).
 4

 5         This Court should exercise its discretion to either deny or defer Hosie Rice’s

 6   fee request for several reasons. First, Space Data has a substantial probability of
 7
     prevailing on appeal, as we explain below. The arbitrator, Judge Sue Robinson,
 8
     explicitly ruled in writing and from the bench that she had jurisdiction over post-
 9

10   hearing matters. Moreover, Hosie Rice’s counsel twice consented to jurisdiction,

11   once in a letter to Judge Robinson and once on the formal record. Hosie Rice
12
     explains neither Judge Robinson’s rulings nor its own consent. Given that record, it
13
     is not efficient for this Court to make a fee ruling in one party’s favor when the
14

15   results of the appeal may necessitate a fee award in the opposite direction. Second,

16   Hosie Rice’s fee application describes a significant amount of work that was neither
17
     necessary nor proper, and should be denied on that basis as well. Specifically, there
18
     was no need for Hosie Rice to file a cross-motion to confirm the award, and it would
19

20   be unfair to charge Space Data for this unnecessary work.

21         Space Data has a substantial probability of prevailing on appeal. The
22
     linchpin of this Court’s denial of Space Data’s request to vacate the arbitral award
23
     is this single critical sentence: “At its core, Space Data’s request boils down to the
24

25   assertion that the arbitrator and JAMS reached the wrong conclusion in deciding

26   that she [the arbitrator] lacked jurisdiction to modify the Final Award to grant
27                                             2
         SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
                                      ATTORNEY’S FEES
28
      Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 6 of 12



 1   additional fees or impose sanctions on Hosie Rice for post-arbitration conduct.”
 2
     May 5, 2021 Order, at 7 (emphasis added). Space Data respectfully contends that
 3
     finding misstates the record. The record demonstrates that Judge Robinson twice
 4

 5   ruled that she did have jurisdiction, first in her May 26, 2020 order and then again

 6   from the bench at the July 10, 2020 hearing. She was correct to do so. We address
 7
     each ruling in turn.
 8
           The May 26, 2020 order: Judge Robinson could not have asserted her own
 9

10   jurisdiction any more clearly when she wrote “The JAMS streamlined rules

11   controlling this dispute instruct that jurisdiction and arbitrability disputes shall be
12
     submitted to and ruled on by the arbitrator. In addition, California law affords
13
     substantial deference to both an arbitrator’s determination as to the scope of his or
14

15   her authority, as well as to the arbitrator’s choice of a remedy. Hightower v. Superior

16   Court, 104 Cal. Rptr. 2d 209, 221-22 (Cal. App. 2001). Hosie Rice’s failure to pay
17
     NERA is itself part of the dispute between Hosie Rice and Space Data and is
18
     properly before the Arbitrator . . . I find that consideration of this post-hearing
19

20   issue, therefore, is appropriate and consistent with the ‘broad authority’

21   granted by the applicable rules.” Liebeler Dec. Ex. 5 (Dkt. 7), at 8 (May 26 order).
22
     Judge Robinson’s May 26, 2020 order expressed no doubt at all as to her jurisdiction.
23
           The July 10, 2020 hearing: The only basis to find a failure of arbitral
24

25   jurisdiction is if Judge Robinson actually issued a final award before Space Data

26   raised additional issues. Hosie Rice claims that’s what happened. Mot. at 6 (“Judge
27                                             3
         SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
                                      ATTORNEY’S FEES
28
         Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 7 of 12



 1   Robinson issued an Interim Award on January 16, 2020 and a Final Award on
 2
     February 18, 2020.”) (emphasis added); Mot. at 7 (“Despite the fact that Judge
 3
     Robinson issued her Final Award on February 18, 2020 . . . ). But that’s not what
 4

 5   Judge Robinson did.          In reality, Judge Robinson drafted a final award by

 6   February 18, 2020, but deliberately did not issue it. JAMS did not serve it on either
 7
     party at that time, and neither party thus had any idea what it said. Judge Robinson
 8
     clearly articulated this history at the July 10, 2020 hearing, five months later:
 9

10           And let me start out by saying something so that you don’t spend a lot
             of time on an issue that I don’t think is really in dispute.
11

12
             Much of your [Hosie Rice’s] brief talks about how this is a final order
             and therefore I have no authority to do anything at this point.
13
             But in reality, my interim award issued on January 16th, sometime in
14
             February, Liz [JAMS administrator Liz Magana] reached out to all to
15           find out whether you thought you’d have trouble calculating the fee, the
             split in the funds, which is the only thing I left myself open for and
16           other errors I might have made, and I understood from the
17           correspondence that no, you had no other issues, you weren’t going –
             you had no issues and, therefore, I did draft, you know, a final award,
18           which I sent to Liz. But she said “I will not issue this final award until
             all the fees are paid. And you all, I suspect Hosie Rice, had outstanding
19
             fees, and so it has never issued.1
20

21

22   1
       Judge Robinson’s speculation was correct. Hosie Rice at that time had failed to pay any post-
23   hearing arbitral fees, even though Hosie Rice had agreed by then to pay both parties post-hearing
     arbitral fees because of the firm’s misrepresentations to Judge Robinson about Space Data experts
24   having been paid. The expert payments were not trivial: Judge Robinson’s interim ruling splitting
     settlement funds down the middle assumed that Hosie Rice had paid the experts some $600,000
25   that Hosie Rice had not paid. See Liebeler Dec. Ex. 5 (Dkt. 7), at 2 (May 26, 2020 order) (“That
     interim award assumed that Hosie Rice had in fact advanced expert fees to Space Data experts,
26   and awarded Space Data and Hosie Rice $4 million each . . . “).

27                                                  4
           SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
                                        ATTORNEY’S FEES
28
         Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 8 of 12



 1           I don’t believe that having Liz have it in her hands without issuing
             it, according to the JAMS rules, makes it a final order.
 2

 3           So if you want to argue that point, that’s fine. But clearly, no final
             order [has] issued. Liz basically said, I have it. I’m not going to issue
 4
             it until all fees are paid. And at the rate we’re going it will never issue
 5           because Hosie Rice is apparently not willing to pay any fees.

 6

 7   Liebeler Dec. Ex. 23, Dkt. 7, at 3-4 (July 10, 2020 Hearing Tr.). That was Judge
 8   Robinson’s final word on the subject. The following month, JAMS staff lawyer

 9   Alicia Jantsch – not Judge Robinson – issued a bizarre one-paragraph ruling
     indicating JAMS’s view that Judge Robinson did not have jurisdiction. Liebeler
10
     Dec. Ex. 24, Dkt. 7 (Jantsch letter). Jantsch’s brief note failed to address Judge
11
     Robinson’s explicit ruling that she had jurisdiction. A former federal district judge
12
     vested with arbitral authority said one thing; a junior JAMS staff counsel said
13
     something else. Not one word in the record suggests that Judge Robinson ever
14
     agreed with JAMS’s one-paragraph ruling, nor does Hosie Rice ever even try to
15
     reconcile the express ruling of a former federal District Judge with a brief note from
16   a lawyer on the JAMS staff. And it is bedrock arbitral law that it is for arbitrator
17   herself – not an administrator at JAMS – to rule on her own jurisdiction.2
18
             Moreover, Hosie Rice repeatedly consented to the arbitrator’s post-hearing
19

20   jurisdiction. In a May 19, 2020 letter to Judge Robinson, Hosie Rice counsel Dave

21   McMonigle wrote: “That said, because the circumstances that have unfolded are not
22

23   2
       The appeal presents the novel question of the distinction between an arbitrator (here, Judge
24   Robinson) and an administrative arbitral authority (here, Alicia Jantsch of JAMS). Jantsch’s note
     ignored the five months of litigation that took place after the February 18 final order draft,
25   including numerous letters to and from Judge Robinson, several orders from Judge Robinson,
     several rounds of briefing, and a two-hour hearing on July 10. JAMS billed both parties for the
26   time Judge Robinson spent in those intervening five months.

27                                                  5
           SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
                                        ATTORNEY’S FEES
28
         Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 9 of 12



 1   consistent with the January 30 agreement between [Space Data counsel] Mr.
 2
     Torgerson and myself regarding the parties’ handling of the settlement monies in
 3
     arbitration, we understand the need for Your Honor to issue an order.” Liebeler
 4

 5   Decl. (Dkt. 7) Ex. 19 (May 19, 2020 McMonigle letter). Consent to an order

 6   presupposes jurisdiction. Then, at the July 10, 2020 hearing, the following exchange
 7
     took place:
 8

 9   Judge Robinson:        But do I understand correctly that at the very least, Hosie Rice
                            has agreed that I have jurisdiction over more or less enforcing
10                          the trust agreement which had to do with divvying up the fund
                            that was awarded through the interim award:
11   John Sullivan:         I guess the line we’re drawing is that in terms of resolving this
                            outstanding dispute about just ensuring that NERA’s paid
12                          consistent with [the arbitrator’s May 26] order, that there is
                            some jurisdiction there. We don’t think there’s jurisdiction to
13                          go back and modify the order. …
14   Judge Robinson:        Well, and I do understand that. I’m just trying to figure out if I
                            actually went to write a decision, how that would be written, or
15                          whether it’s just a gentleman’s agreement between you all.
16                          In other words, if I’ve already issued – if you say I’ve already
                            rendered a final award, then how does one enforce what the
17                          minimum of what you say what might be appropriate here?

18
     John Sullivan:         I guess the way – I guess what you could say is that Hosie Rice
                            consented to jurisdiction to issue an award of the arbitrator’s
                            fees post-arbitration and that [the firm] consented to the
19                          arbitrator issuing a reasonable fee award in the range that
                            was requested, which was – it was $42,000 at the time the
20                          application for attorney’s fees was requested. That’s how I
                            would phrase it.
21

22   Liebeler Dec. Ex. 23, Dkt. 7, at 5-6 (July 10, 2020 Hearing Tr.)3

23

24

25   3
       Hosie Rice’s assertion that “Hosie Rice never consented to Judge Robinson’s continued
     jurisdiction over the extraneous matters raised by Space Data . . . , “ Mot. at 8, is directly at odds
26   to representations Hosie Rice made on the record to Judge Robinson.

27                                                     6
           SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
                                        ATTORNEY’S FEES
28
     Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 10 of 12



 1         Of course, the touchstone of arbitral jurisdiction is the agreement of the
 2
     parties. See, e.g. United States v. SF Green Clean, LLC, 2014 WL 3920037 at *7
 3
     (N.D. Cal.) (“ . . . a court’s inquiry should focus on whether the arbitrator had the
 4

 5   power, based on the parties’ submissions or the arbitral agreement, to reach a

 6   certain issue . . . “) (emphasis added). The submissions of Hosie Rice’s counsel
 7
     control the issue.
 8
           This Court should not reward Hosie Rice’s bad conduct. As if in passing,
 9

10   Hosie Rice describes the issues Space Data raised to Judge Robinson as a “variety

11   of complex issues.” Mot. at 15. To be precise and accurate about it, Space Data
12
     proved that Hosie Rice falsely exaggerated the $1.6 million in costs, mostly expert
13
     witness fees, it claimed to have advanced on Space Data’s behalf during the
14

15   underlying litigation (May 26 Order, at 1); that Hosie Rice partner Diane Rice falsely

16   testified that Hosie Rice had advanced those costs (May 26 Order, at 2), and made a
17
     prima facie case that Hosie Rice violated a trust agreement under which Hosie Rice
18
     was to use its share of the settlement to pay those costs (May 26 Order, at 2-3) (“I
19

20   find that the $4 million released to Hosie Rice from [the settlement funds] was

21   released in trust and on Space Data’s behalf for the sole purpose of immediately
22
     paying vendors. I further find that Space Data has raised a prima facie claim that
23
     Hosie Rice violated the terms of that trust by not using that $4 million to pay NERA
24

25   [the expert in question] immediately . . . “ After Judge Robinson took up these

26   issues, Hosie Rice then deliberately misrepresented the status of payments to NERA
27                                             7
         SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
                                      ATTORNEY’S FEES
28
     Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 11 of 12



 1   on March 4, 2020 (May 26 Order, at 3); March 29 (May 26 Order, at 4), and then
 2
     stopped payment on checks it wrote to NERA without informing the Arbitrator,
 3
     NERA, or counsel (May 26 Order, at 5). These are not mere allegations, nor are
 4

 5   they quibbles about a trivial administrative issue, as Hosie Rice likes to characterize

 6   them. They are specific findings from Judge Robinson, all on a developed record.
 7
     Space Data therefore respectfully contends that it has a substantial probability of
 8
     prevailing on its appeal. If Space Data does so, Space Data – not Hosie Rice – will
 9

10   deserve a fee award.

11         It would be likewise unfair for this Court to grace Hosie Rice with a fee award
12
     when Hosie Rice has a long history of defaulting on its own obligations. Hosie Rice
13
     has stiffed NERA on its fees, which Hosie Rice has never paid; stiffed its current
14

15   counsel on their bills (Joseph McMonigle “All I can say is, and we have been

16   authorized to say this, that we haven’t been paid a substantial amount of fees . . .
17
     we’re owed a substantial amount of money”); and its only two partners, Spencer
18
     Hosie and Diane Rice, stiffed the IRS for years (cite).
19

20

21

22

23

24

25

26

27                                             8
         SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
                                      ATTORNEY’S FEES
28
     Case 4:20-cv-08256-JSW Document 39 Filed 06/29/21 Page 12 of 12



 1   Dated:   June_____, 2021           Respectfully submitted,
 2
                                        STINSON LLP
 3

 4                                      ERIC C. LIEBELER (SBN 149504)
 5                                      Stinson LLP
                                        1775 Pennsylvania Avenue, N.W.
 6                                      Suite 800
                                        Washington, DC 20006-4605
 7
                                        Phone:        202.785-9100
 8                                      Facsimile: 202.572.9973
                                        eric.liebeler@stinson.com
 9

10                                      Attorneys for Petitioner Space Data
                                        Corporaton
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                           9
        SPACE DATA’S POINTS AND AUTHORITIES IN OPPOSITION TO HOSIE RICE’S MOTION FOR
                                     ATTORNEY’S FEES
28
